 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Andres Reyes,                                    No. CV-19-00324-PHX-DWL (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Ramel Colclough, et al.,
13                 Defendants.
14
15
16         Plaintiff Andres Reyes, who is confined in a Maricopa County Jail, has filed a pro

17   se civil rights Complaint pursuant to 42 U.S.C. § 1983, alleging a Fourth Amendment
18   excessive force claim against individual City of Phoenix police officers (Doc. 1). The

19   Court ordered Defendant Colclough to answer Count One and Defendant Howard to

20   answer Count Two (Doc. 5 at 11). On June 26, 2019, Defendants filed their Amended
21   Answer to Complaint (Doc. 16). All issues are joined. A scheduling Order has been issued
22   (Doc. 13).

23         On March 25, 2019, Plaintiff filed his first Motion for Appointment of Counsel

24   (Doc. 9) which the Court denied (Doc. 10). On August 19, 2019, Plaintiff filed his second

25   Motion for Appointment of Counsel (Doc.27), reiterating the reasons for relief which he

26   previously set forth in his first Motion for Appointment of Counsel. The Court will
27   consider Plaintiff’s second Motion for Appointment of Counsel (Doc. 27) to be a motion
28   for reconsideration of the Court’s March 27, 2019 Order (Doc. 10) denying relief.
 1          Motions for reconsideration should be granted only in rare circumstances. See
 2   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
 3   the district court (1) is presented with newly discovered evidence, (2) committed clear error
 4   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
 5   controlling law.” School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255,
 6   1263 (9th Cir. 1993). See also LRCiv 7.2(g)(1) (“The Court will ordinarily deny a motion
 7   for reconsideration of an Order absent a showing of manifest error or a showing of new
 8   facts or legal authority that could not have been brought to its attention earlier with
 9   reasonable diligence”).
10          Here, Plaintiff has not presented any basis which warrants reconsideration of the
11   Court’s prior order denying the request to appoint counsel. Plaintiff has not presented
12   newly discovered evidence, nor evidence which materially demonstrates a likelihood of
13   success on the merits. Having failed to satisfy the standard for reconsideration, and to how
14   that exceptional circumstances are present, Plaintiff’s motion will be denied.
15          Accordingly,
16          IT IS ORDERED that Plaintiff’s second Motion for Appointment of Counsel (Doc.
17   27), which the Court considers as a motion for reconsideration, is denied.
18          Dated this 4th day of September, 2019.
19
20
21                                                     Honorable Eileen S. Willett
22                                                     United States Magistrate Judge

23
24
25
26
27
28


                                                 -2-
